Citation Nr: 1749631	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.   

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at an August 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.


FINDINGS OF FACT

1.  At his August 2017 hearing, the Veteran requested a withdrawal on the record of his appeal for entitlement to service connection for tinnitus.  

2.  The evidence including a November 2011 VA hearing loss examination shows that the Veteran has bilateral hearing loss including auditory thresholds above 40 decibels at frequencies of 3000-4000 Hertz.  

3.  The evidence including the Veteran's service treatment records and lay statements shows that the Veteran experienced acoustic trauma during his service including while operating ultrasonic cleaners.

4.   While the November 2011 hearing loss examiner indicated that the Veteran's hearing loss was not related to his service, the Board finds that the evidence is in relative equipoise considering: (1) the Veteran's acoustic trauma in-service, (2) auditory threshold shifts noted on hearing tests during the Veteran's service, and (3) lay statements indicating the Veteran's hearing acuity has continuously decreased since his service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of his claim for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Resolving doubt in favor of the Veteran, the Veteran's bilateral hearing loss was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016). 


ORDER

The Veteran's appeal for entitlement to service connection for tinnitus is dismissed. 

Entitlement to service connection for a bilateral hearing loss disability is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


